Citation Nr: 1107334	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  09-11 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1943 to February 
1946.  His awards and decorations include Combat Infantryman's 
Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefit sought on appeal.  Jurisdiction of 
the Veteran's claims file was subsequently transferred to the St. 
Petersburg, Florida RO.  

In January 2011, the Veteran appeared and testified at a Travel 
Board hearing at the St. Petersburg RO.  The transcript is of 
record.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to acoustic trauma 
experienced during the Veteran's period of active service.

2.  Tinnitus is attributable to acoustic trauma experienced 
during the Veteran's period of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.385 (2010).  

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 
1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.  Any error in the failure to provide notice involving 
the downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

The Veteran seeks service connection for bilateral hearing loss 
and tinnitus, which he contends had their onset during service.  
The Veteran has asserted that he was exposed to significant noise 
during service, and was without the benefit of hearing protection 
equipment.  The Veteran has confirmed combat service, and clearly 
experienced in-service acoustic trauma.  

Service connection for VA compensation purposes will be granted 
for a disability resulting from disease or personal injury 
incurred in the line of duty or for aggravation of a preexisting 
injury in the active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the 
existence of a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the current disability and a disease or injury incurred 
or aggravated during service.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

Sensorineural hearing loss is deemed to be a chronic disease 
under 38 C.F.R. § 3.309(a) and, as such, service connection may 
be granted if the evidence shows that the disease manifest to a 
degree of ten percent or more within one year from the date of 
separation from service.  38 C.F.R. § 3.307.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

For the purposes of applying the laws administered by VA, 
impaired hearing will be construed to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or, when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or, 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385.

At this juncture, the Board notes that the evidence on file 
establishes that the Veteran has bilateral hearing loss and 
tinnitus as claimed.  Thus, the main question before the Board 
is whether his bilateral hearing loss and tinnitus are 
attributable to the conceded acoustic trauma in service.  

The Veteran's service treatment records are devoid of any 
complaints related to hearing loss and/or ringing in the ears.  
In a February 1946 discharge medical examination report, the 
Veteran's whispered voice testing was noted to be 15/15 
bilaterally.  There was no audiometric testing performed.  
Service records also confirm that the Veteran served with 
Company "B," 85th Infantry Regiment in the Mediterranean 
Theater of Operations for seven months.  It was noted that the 
Veteran loaded, aimed, and fired a rifle in support of the 
mission, and he served with the mountain rifleman in combat on 
skis.  

The earliest clinical evidence of record reflecting the Veteran's 
hearing loss disability was noted following a January 1988 
audiogram.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
X
65
LEFT
15
15
25
X
65

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  The Veteran was diagnosed as having 
bilateral sensorineural hearing loss.  No opinion was made as to 
whether this bilateral hearing loss was related to the Veteran's 
noise exposure during service.

In August 2008, the Veteran underwent a VA audiological 
examination.  The Veteran's in-service noise exposure was noted.    
The Veteran was diagnosed as having tinnitus and sensorineural 
hearing loss, bilaterally.  The examiner, however, could not 
provide an opinion as to whether the Veteran's bilateral hearing 
loss and tinnitus were due to service without resort to 
speculation.  In so indicating, the audiologist stated that the 
Veteran had noise exposure during service, and both recreational 
and occupational noise exposure post service.  The examiner then 
stated that because the Veteran has had a progressive decrease in 
hearing between 1988 (his earliest audiogram) and 2006, it was 
more likely that his bilateral hearing loss was due to aging.  In 
regards to tinnitus, the examiner noted that the Veteran was 
unable to provide the date of onset of his tinnitus, and reported 
a low pitch sound that was not consistent with noise exposure.  

In November 2009, the Veteran underwent another VA audiological 
examination.  The Veteran reported both in-service and post-
service noise exposure.  The Veteran's moderate to profound 
sensorineural hearing loss diagnosis was continued.  He was also 
noted to have constant bilateral tinnitus, with the onset being 
unknown.  

After the examination and upon review of the Veteran's claims 
file (the examiner indicated that she did not review any private 
treatment records in conjunction with the examination), she 
opined that the Veteran's bilateral hearing loss and tinnitus 
were less likely than not related to the Veteran's acoustic 
trauma in service.  In reaching this opinion, she indicated that 
the Veteran's service treatment records did not contain hearing 
test results.  As such, she stated that initial high frequency 
changes in hearing could not be ruled out.  She also indicated 
that the Veteran had post-service noise exposure, and the first 
records reflecting any sort of hearing loss were in 1988.  
Finally, she stated that the Veteran had progressive hearing loss 
and tinnitus.  

During the Veteran's January 2011 hearing, he testified that the 
onset of his hearing loss and tinnitus was during service.  He 
recalled that following gunfire, he experienced ringing in his 
ears and difficulty hearing or understanding others.  He said 
that he noticed it more after leaving the military.  The Veteran 
further testified that he was never offered any sort of hearing 
test at service separation, and wanted to just get out of service 
as soon as possible.  

Upon careful review of the evidence as outlined above, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that service connection is warranted for bilateral hearing 
loss and tinnitus.  

Although the service treatment records do not reflect any hearing 
impairment, the Board points out that the Veteran was never 
afforded audiometric testing.  The service treatment records 
merely show whispered voice testing results at separation.  

The Board nevertheless finds credible the Veteran's assertion 
that he was exposed to significant acoustic trauma during 
service.  This is consistent with his service duties in the 
infantry.  

The medical opinions of record are both somewhat inconsistent and 
inadequate for purposes of determining whether the Veteran's 
bilateral hearing loss and tinnitus are attributable to his noise 
exposure during service.  The August 2008 VA examiner indicated 
that she could not form an opinion as to whether the Veteran's 
hearing disabilities were etiologically related to his service 
without resort to speculation.  Then, she gave purported opinions 
both in regards to the Veteran's bilateral hearing loss and 
tinnitus.  This report is inconsistent and inadequate.  
Additionally, the November 2009 VA examination is equally 
troubling as the examiner provided a negative nexus opinion for 
bilateral hearing loss and tinnitus and their relationship to 
service, but then she noted that initial high frequency changes 
in hearing could not be "completely ruled out."  The Board 
finds this examination to also be inconsistent and inadequate.  

Moreover, the Veteran has consistently reported that he had 
hearing loss and ringing in the ears during and since service.  
The Board points out that the Veteran is competent to report 
experiencing bilateral hearing loss and tinnitus in service and 
thereafter.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  The Board finds his account credible, particularly given 
his history of bilateral hearing loss and conceded in-service 
acoustic trauma.

Although there is no medical opinion linking the Veteran's 
current bilateral hearing loss and tinnitus to service, the U.S. 
Court of Appeals for the Federal Circuit, in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), clarified that lay 
evidence can suffice, in some instances, to link a disorder to 
service.  In the Board's opinion, the Veteran's tinnitus is such 
a disorder capable of lay expertise concerning its etiology, and 
the Veteran is competent to report that he began to have problems 
related to hearing during service and since.  

In short, given the November 2009 examiner's implication that the 
Veteran's hearing loss and tinnitus could have resulted from 
acoustic trauma originating at some point in service, as well as 
the deficiencies both in that opinion and the August 2008 
purported opinion, the Board finds the evidentiary record serves 
to establish that it is at least as likely as not that the 
Veteran's current hearing loss and tinnitus originated during the 
period of service.  Further, the Board finds that although the 
Veteran did not seek treatment for tinnitus for many years 
following discharge from service, the Veteran's account of 
tinnitus in service and since service is credible, and finds the 
Veteran's opinion that his tinnitus originated in service to be 
acceptable evidence.

Accordingly, service connection for bilateral hearing loss and 
tinnitus is warranted.   


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


